Name: Commission Regulation (EEC) No 2182/85 of 31 July 1985 laying down detailed rules for the implementation of the measures for increasing the staff of the departments responsible for quality control of agricultural products in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 85 Official Journal of the European Communities No L 203/65 COMMISSION REGULATION (EEC) No 2182/85 of 31 July 1985 laying down detailed rules for the implementation of the measures for increasing the staff of the departments responsible for quality control of agricul ­ tural products in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 765/85 of 12 March 1985 on increasing the staff of the depart ­ ments responsible for quality control of agricultural products in Greece ('), and in particular Article 6 thereof, Whereas, in order to achieve the objectives of the measures for increasing the staff of the departments responsible for quality control of agricultural products in Greece, certain conditions must be met regarding the qualifications, posting, training and employment of newly-recruited inspectors ; Whereas the annual figures for Community expendi ­ ture, submitted by Greece, should include certain information making it possible to check whether the expenditure is in conformity with Regulation (EEC) No 765/85 ; Whereas Greece must forward to the Commission the text of the national implementing and monitoring provisions and administrative instructions, as soon as they are adopted, and any other documents relating to the administrative implementation of the measures concerning the training and employment of inspec ­ tors ; Whereas, to enable more effective monitoring, Greece must make the supporting documents available to the Commission for a period of three years after the final payment ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the compe ­ tent management committees, HAS ADOPTED THIS REGULATION : Article 1 1 . Staff recruited in order to increase the work force of the departments responsible for quality control within the meaning of Article 1 of Regulation (EEC) No 765/85 shall possess an agricultural engineering or veterinary diploma. 2. Staff recruited shall be employed by government departments responsible for quality control or other public bodies capable of carrying out such control . Such staff shall be employed primarily as quality controllers of agricultural products in accordance with Article 1 of Regulation (EEC) No 765/85. The basic courses referred to in Article 4 (2) of Regulation (EEC) No 765/85 shall end no later than 31 December 1985 in the case of all newly-recruited staff. They shall relate to the Community provisions regar ­ ding quality control of agricultural products . During the period referred to in Article 1 of Regulation (EEC) No 765/85, the staff concerned shall follow such retraining courses as are necessary and in conformity with the Community provisions regarding quality control of agricultural products . Article 2 1 . The information on the basis of which the amount of expenditure borne by the Community is calculated shall be supplied by Greece no later than 1 5 July of each year in respect of the preceding financial year. 2 . The information referred to in paragraph 1 shall conform with the tables which appear in the Annex. 3 . Greece shall forward to the Commission the text of national implementing and monitoring provisions and administrative instructions, as soon as they are adopted, and any other documents relating to the implementation of the measures laid down in Regula ­ tion (EEC) No 765/85. 4. Provisions must be made for an appropriate accounting system whereby separate accounts are kept of the specific expenditure relating to the measures financed by the Community under Regulation (EEC) No 765/85 and whereby such expenditure can be checked on the basis of the relevant supporting docu ­ ments . Article 3 Greece shall make available to the Commission, for a period of three years after the final payment, all the supporting documents in its possession, or certified copies thereof, on the basis of which the financial contribution of the Community was decided and the documents and tables on the basis of which tjie infor ­ mation referred to in Article 2(1 ) was drawn up. Article 4 The Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communties.(') OJ No L 86, 27 . 3 . 1985, p. 5 . No L 203/66 1 . 8 . 85Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1985 . For the Commission Frans ANDRIESSEN Vice-President 1 . 8 . 85 Official Journal of the European Communities No L 203/67 ANNEX TABLE I Annual statement of the expenditure to be borne by the Community for training quality controllers of agricultural products 19.. Name and address of inspector training centres Number of inspectors trained Total amount of expenditure for training inspectors (Dr) Community contribution requested (Dr) % Total A list must be attached stating the name of each inspector to whom this application relates, the period involved and the type of training (basic or advanced). TABLE II Annual statement of the expenditure to be borne by the Community for the remuneration of quality controllers of agricultural products 19 . . Number of inspectors appointed according to product inspected and department or public body to which posted Total amount of expenditure for inspectors' remuneration Community contribution requested Salaries (Dr) Travel expenses (Dr) Total (Dr) % Total A list must be attached stating the name of each inspector to who this application relates , his date of appointment and the name of the department or public body for which he works . No L 203/68 Official Journal of the European Communities 1 . 8 . 85 It is hereby confirmed that :  the expenditure for which a Community contribution is requested was incurred from 15 March 19 . . to 14 March 19 . . on the implementation of measures for increasing the staff of the depart ­ ments responsible for quality control of agricultural products ;  the inspectors are employed primarily as quality controllers of agricultural products ;  the inspectors have successfully completed the training described in the Annex to Table I and are remunerated directly or indirectly by public authorities and are employed by the inspection services of government departments or public bodies ;  the recipients have been informed in an appropriate manner of the Community contribution . Sealed and signed by the competent authority N.B. : For both tables in the Annex, a note must be attached informing the Commission of the number and content of the national budget heading concerned.